Electronically Filed
                                                          Supreme Court
                                                          SCWC-13-0000429
                                                          05-SEP-2013
                                                          10:29 AM


                         SCWC-13-0000429

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


             DISCOVER BANK, a Delaware Corporation,
                  Respondent/Plaintiff-Appellee,

                                 vs.

            BRADFORD W. ADAMS and EI RAYNA K. ADAMS,
                Petitioners/Defendants-Appellants.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-13-0000429; CIV. NO. 1RC09-1-009133)

          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          The application for writ of certiorari, filed on August

20, 2013, is hereby rejected.

          DATED: Honolulu, Hawai#i, September 5, 2013.

Bradford W. Adams and           /s/ Mark E. Recktenwald
Ei Rayna K. Adams,
petitioners pro se              /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack